Citation Nr: 1725585	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to the payment of Department of Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 2004 to September 2008.  He is the recipient of numerous awards and decorations, to include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision issued by the VA Regional Office (RO) in Phoenix, Arizona.

The appellant testified at a May 2012 hearing before the undersigned Veterans Law Judge at the RO.  A transcript of those proceedings is associated with the record.  The Board remanded the case in July 2014 for additional development and it now returns for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the record reveals that, following the issuance of the most recent supplemental statement of the case in June 2015, additional VA treatment records were associated with the record in March 2017.  While the appellant has not waived Agency of Original Jurisdiction (AOJ) consideration of such evidence, as his claim is being remanded, the AOJ will have an opportunity to review all the newly received documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As noted in the Board's July 2014 remand, a veteran is defined as "a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

Under the relevant regulations, claimants are barred from receipt of VA compensation benefits if his or her discharge or release from service is considered to have been issued under dishonorable conditions.  This is the case if the discharge or release occurs following one of a number of offenses, to include acceptance of an undesirable discharge to escape trial by general court-martial, mutiny or spying, offenses involving moral turpitude (which includes, generally, conviction of a felony), and willful and persistent misconduct.  38 C.F.R. § 3.12(d).  With regard to willful and persistent misconduct, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise, honest, faithful, and meritorious. 

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  (1) It involves deliberate or intentional wrongdoing with knowledge of or wanton disregard of its probable consequences.  (2) Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  (3) Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n). 

If it is established that, at the time of the commission of an offense leading to a person's court-martial, discharge, or resignation, that person was insane, such person shall not be precluded from benefits under laws administered based on the period of service from which such person was separated.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community which he resides.  38 C.F.R. § 3.354(a).  When a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his courts-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  38 C.F.R. § 3.354(b). 

In the present case, a December 2009 administrative decision determined that the appellant's character of discharge was a bar to VA benefits.  In this regard, it was determined that his service from June 14, 2004 to September 10, 2008 was dishonorable for VA purposes, and he was not entitled to receive VA benefits based upon this period of service.  Specifically, the AOJ noted that the appellant was discharged under "Other Than Honorable Conditions" due to misconduct.  The AOJ further observed that the appellant's service personnel records revealed six instances of unauthorized absences in March and August 2006, and July 2008; one instance of wrongful use of a controlled substance in March 2008; and one instance of failure to obey an order in July 2008.  Therefore, the AOJ determined that his character of discharge was a bar to VA benefits.  However, the AOJ found that the appellant was entitled to health care benefits for any disability determined to be related to his period of service from June 14, 2004 to September 10, 2008.  In this regard, rating decisions issued in January 2010 and February 2010 granted service connection for status post left orbital fracture, status post left forearm fracture with open reduction internal fixation, status post left knee injury with deep laceration, and posttraumatic stress disorder (PTSD) as a result of his combat service from January 2007 to November 2007, to include a motor vehicle accident in November 2007, for treatment purposes only under 38 U.S.C. Chapter 17.

For the reasons discussed below, the Board finds that another remand is necessary in order to obtain an addendum opinion addressing whether the appellant was insane at the time he committed the offenses that led to his discharge.  As noted previously, when a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his courts-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved. 

In this regard, a November 2007 service treatment record (STR) reveals that the appellant was involved in a rollover motor vehicle accident, in which he was ejected from the vehicle.  Additionally, following a traumatic brain injury (TBI) assessment, the examiner reported that the appellant lost consciousness for approximately 31-60 minutes and experienced post-traumatic amnesia.  The examiner noted a diagnosis of mild TBI asymptomatic.  A note included with the assessment indicated that the positive CT findings should be re-categorized as a moderate TBI as there was bone/fragment penetrating the dura matter of the brain evidenced by neuroimaging.  

Furthermore, November 2007, December 2007, and January 2008 STRs indicate that the appellant was taking several medications for pain and sleep trouble as a result of his motor vehicle accident.  Additionally, an August 2008 STR reveals that the appellant reported that he experienced or was currently experiencing nervous trouble; loss of memory, amnesia, or neurological symptoms; depression or excessive worry; and had been evaluated or treated for a mental condition.  The examiner also noted that the appellant sustained a traumatic brain injury (TBI) in November 2007. 

A February 2010 VA examination indicates that the appellant was diagnosed with chronic PTSD.  Here, the examiner noted that the appellant was the recipient of a Combat Action Ribbon and served in an imminent danger area from January to November 2007.  The appellant reported that he was involved in a vehicle rollover accident; suffered a TBI with loss of consciousness;  participated in approximately four fire fights; was exposed to IEDs; and experienced nightmares and intrusive thoughts. 

A December 2010 written statement submitted by K.P., a fellow service member, indicates that, before the appellant's motor vehicle accident, he proved to be a level headed and witting Marine who continued to hold up to the high standards of their chain of command.  Additionally, K.P. reported that, following such accident, she immediately noticed a difference in the appellant, both personally and professionally.  In this regard, she further reported that the appellant was constantly rebelling and disregarding most of his authority figures.   

At his February 2011 Informal Hearing Conference before a Decision Review Officer (DRO) at the RO, the appellant stated that his misconduct was due to his motor vehicle accident and PTSD.  Specifically, he asserted that, due to the medications he was prescribed following several operations, he overslept and missed formations.  Further, he asserted that he used cocaine (one time) instead of his medications for the pain in order to wake up on time.  The appellant reported that, once he was caught using the cocaine, he switched back to taking his prescribed medications and again had unauthorized absences due to oversleeping.  The appellant argued that, if it had not been for the accident, his resulting injuries, and the medications he was prescribed to treat his injuries, he would not have unauthorized absences; and as such, it would not be considered a "pattern" of willful and persistent misconduct. 

Furthermore, at his May 2012 Board hearing, the appellant testified that, after his motor vehicle accident, he was taking multiple narcotics.  Additionally, he reported that, upon being on the medications, he constantly slept through his alarm; and that he was in a room by himself since he lived off base.  The appellant further reported that, after failing multiple times to check-in on time, he decided to do cocaine; however, once he was caught, he went back to taking his prescribed medications.  The appellant asserted that his unauthorized absences following his accident were not due to conscious error.  He further asserted that, whenever an individual is under a narcotic, they are already not in control of the full capacity of their mental state.  The appellant also reported that he experienced PTSD symptoms following the accident.  Moreover, he explained that his instance of failing to obey an order was in reference to missing his check-in time. 

As noted, the Board remanded the appellant's claim in July 2014 to obtain an opinion regarding whether he would be deemed "insane" under VA regulations.  Thereafter, in September 2014, a VA examiner determined that it was not possible to determine whether or not the appellant was insane during the incidents in question without mere speculation.  The examiner indicated that the question of insanity was noted to be a legal term and not a current DSM-5 diagnosis; as such, it could not be answered in that type of forum.  In this regard, the Board finds that such opinion is essentially a non-opinion, which are generally regarded as inadequate.  Here, the examiner did not indicate what additional evidence, if any, would be required to render an etiological opinion or explain why such evidence could not have been acquired through interviewing the appellant.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide a rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  Furthermore, it appears from the information provided that the examiners did not review the appellant's claims file, including his STRs and service personnel records.  Therefore, the September 2014 VA opinion is inadequate to decide the claim and another remand is necessary in order to obtain a clarifying addendum opinion. 

Furthermore, the Board notes that, in support of the appellant's claim in December 2014, his representative submitted updated Department of Defense guidelines regarding discharge upgrades, which was issued in September 2014.  Specifically, such was noted to be Supplemental Guidance to Military Boards for Correction of Military/Naval Records Considering Discharge Upgrade Requests by Veterans Claiming Post Traumatic Stress Disorder.  In this regard, the appellant is advised that, if he wishes to seek an upgrade in his discharge, to include based on such supplemental policy, he should contact the appropriate military authority.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the appellant's claims file forwarded to a VA psychologist or psychiatrist for review. The examiner should be asked to review the record, to specifically include the documents referenced in the paragraphs above, and provide the following opinions: 

(A) Is it at least as likely as not (i.e., 50 percent or greater probability) that the behavior that led to the appellant's discharge in September 2008 was due to a psychiatric disability, to include PTSD, and/or a TBI? 

(B) Is it at least as likely as not (i.e., 50 percent or greater probability) that the appellant was "insane" at the time he committed the offenses leading to his discharge, specifically the offenses which occurred after January 2007?  In this regard, the examiner is advised that, prior to January 2007, when his combat service began, the appellant had five instances of unauthorized absences; however, all subsequent infractions, to include an additional instance of unauthorized absence, one instance of wrongful use of a controlled substance, and one instance of failure to obey an order, occurred after his combat service and motor vehicle accident.  

In offering his or her opinion, the examiner should consider and apply VA's definition of an "insane" person as "one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted on such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides."

The examiner should take into consideration all of the evidence of record, to include the service personnel records reflecting one instance of wrongful use of a controlled substance in March 2008, one instance of unauthorized absence in July 2008, and one instance of failure to obey an order in July 2008 as reflected above; service treatment records, to specifically include the November 2007 STR reflecting the appellant's TBI diagnosis, the August 2007 STR reflecting the appellant's report of mental health symptoms, and the STRs dated in November 2007 and December 2007, and January 2008 reflecting the medications he was taking; post-service treatment records, to specifically include the February 2010 VA examination reflecting a PTSD diagnosis due to combat stressors in service; lay statements from the appellant and his fellow service member, to include the appellant's assertions regarding the relationship between his medications and checking-in (including his February 2011 Informal Hearing Conference with a DRO and May 2012 Board hearing testimony); accepted medical principles; and objective medical findings. 

The need for an examination and/or interview of the appellant is left to the discretion of the examiner selected to offer the requested opinion. 

A complete rationale for all opinions should be provided. 

If the examiner determines that he/she cannot provide an opinion without resorting to mere speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (201).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained). 

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

